Exhibit 10.1

 

AMERISOURCEBERGEN CORPORATION

 

NONQUALIFIED STOCK OPTION GRANT TO EMPLOYEE

 

Participant:

 

Steven H. Collis

 

 

 

Number of Shares
Subject to Options:

 

107,826

 

 

 

Exercise Price:

 

$58.74

 

 

 

Date of Grant:

 

August 7, 2013

 

 

 

Termination Date:

 

August 7, 2020

 

RECITALS

 

A.                                    By authority of the Board of Directors of
AmerisourceBergen Corporation (the “Company”), the Company has adopted the
AmerisourceBergen Corporation Equity Incentive Plan (the “Plan”) and as a
result, shares thereunder are available for grant to employees of the Company
and its direct and indirect subsidiaries. The Board of Directors of the Company
has directed the Compensation and Succession Planning Committee (the
“Committee”) to administer the Plan.

 

B.                                    On November 14, 2012, the Company granted
to the Participant an option to acquire up to 373,250 Shares (the “November 2012
Option”) with respect to the 2013 fiscal year compensation.  It has been
determined that a portion of the November 2012 Option covering 272,423 Shares
was invalidly granted and accordingly, the maximum number of Shares subject to
the November 2012 Option is 100,827 Shares.

 

C.                                    The Company has agreed to grant and issue
to the Participant shares of restricted stock and a stock option in replacement
of the portion of the November 2012 Option that was deemed to be invalid.  The
stock option is subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound:

 

1.                                      Grant of Option.  Subject to the terms
and conditions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant a nonqualified stock option (the “Option”) to purchase
shares of common stock of the Company (“Shares”) at an option purchase price of
$58.74 per Share (the “Exercise Price”). The Option shall become exercisable
according to Paragraph 2 below.

 

2.                                      Exercisability of Option.  Subject to
the provisions of Section 7, the Option shall become exercisable as of the
following dates, if the Participant is employed by the Company as of the
applicable date:

 

Date

 

Percentage Exercisable

 

8/7/2014

 

25

%

8/7/2015

 

25

%

8/7/2016

 

25

%

8/7/2017

 

25

%

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the above but subject to Section 7, the Option shall continue to
vest following the Participant’s termination of employment with the Company if
such termination of employment with the Company is due to the Participant’s
Voluntary Retirement (as defined below).

 

Solely for purposes of this Agreement, employment with the Company will be
deemed to include employment with any Subsidiary of the Company (for only so
long as such entity remains a Subsidiary of the Company).

 

3.                                      Term of Option.

 

(a)                                 The Option shall have a term of seven years
from the date of grant and shall terminate at the expiration of that period
(August 7, 2020), unless it is terminated at an earlier date pursuant to the
provisions of this Agreement or the Plan.

 

(b)                                 The Option shall automatically terminate
upon the occurrence of the first of the following events:

 

(i)                         The expiration of the one-year period after the
Participant’s termination of employment with the Company, if the termination is
for any reason other than voluntary termination or cause (as defined in the
Plan);

 

(ii)                      The expiration of the three-month period after the
Participant’s voluntary termination of employment from the Company other than
due to the Participant’s Voluntary Retirement;

 

(iii)                   The date on which the Participant’s employment is
terminated for cause (as defined in the Plan); or

 

(iv)                  The occurrence of a Triggering Event as described in
Section 7(a)(i).

 

For purposes of this Agreement, “Voluntary Retirement” means any voluntary
termination of employment by the Participant after reaching age 62 and
completing sixty months of continuous service with the Company or its
Subsidiaries.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is seven years from the date of grant. Except as specifically set
forth herein, any portion of the Option that is not exercisable at the time the
Participant ceases to be employed by the Company shall immediately terminate.

 

4.                                      Exercise Procedures.

 

(a)                                 The Participant may exercise part or all of
the exercisable portion of the Option. The exercise price of a Stock Option may
be paid in cash or previously owned shares or a combination thereof or in whole
or in part through the withholding of shares subject to the Stock Option with a
value equal to the exercise price. In accordance with the rules and procedures
established by the Committee for this purpose, the Stock Option may also be
exercised through a “cashless exercise” procedure which is approved by the
Committee involving a broker or dealer approved by the Committee, which affords
the Participant the opportunity to sell immediately some or all of the shares
underlying the exercised portion

 

2

--------------------------------------------------------------------------------


 

of the Stock Option in order to generate sufficient cash to pay the Stock Option
exercise price and/or to satisfy withholding tax obligations related to the
Stock Option.

 

(b)                                 Subject to Committee consent, the
Participant may elect to satisfy the income tax withholding obligation with
respect to the exercise of the Option by having shares withheld up to an amount
that does not exceed the Participant’s maximum marginal tax rate for federal
(including FICA), state and local tax liabilities.

 

(c)                                  The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Committee, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Participant (or other person
exercising the Option after the Participant’s death) represent that the
Participant is purchasing Shares for the Participant’s own account and not with
a view to or for sale in connection with any distribution of the Shares, or such
other representation as the Committee deems appropriate. All obligations of the
Company under this Agreement shall be subject to the rights of the Company as
set forth in the Plan to withhold amounts required to be withheld for any taxes,
if applicable.

 

5.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Option. In the
event of a Change of Control, the Option shall be fully exercisable, and the
Committee may take such actions as it deems appropriate pursuant to the Plan.

 

6.                                      Restrictions on Exercise.  Only the
Participant may exercise the Option during the Participant’s lifetime.

 

After the Participant’s death, the Option shall be exercisable (subject to the
limitations specified in the Plan) solely by the legal representatives of the
Participant, or by the person who acquires the right to exercise the Option by
will or by the laws of descent and distribution, to the extent that the Option
is exercisable pursuant to this Agreement.

 

7.                                      Special Forfeiture and Repayment Rules.

 

(a)                                 The Participant hereby acknowledges and
agrees that in the event that the Participant experiences a Triggering Event (as
defined in the Plan) and unless the Committee or its delegate determines
otherwise, then:

 

(i)                         any portion of the Option that remains unexercised
as of the date the Committee determines that the Participant has experienced a
Triggering Event, regardless of whether the Option is vested or unvested as of
that date, shall be immediately and automatically forfeited; and

 

(ii)                      if the Participant (or his permitted transferee)
exercised all or a portion of the Option within the 12-month period immediately
prior to the date of the acts or omissions that gave rise to such Triggering
Event or anytime thereafter, within 10 days of receiving written notice from the
Company that a Triggering Event has occurred, the Participant shall pay to the
Company an amount equal to the product of the number of Shares as to which the
Option was exercised, multiplied by the excess, if any, of the Fair Market Value
per Share on the date of exercise over the exercise price of Option.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Committee or its delegate shall
determine in its sole discretion whether a Triggering Event has occurred with
respect to the Participant.

 

(c)                                  The Participant hereby acknowledges and
agrees that the restrictions contained in the Plan are being made for the
benefit of the Company in consideration of the Participant’s receipt of the
Option. The Participant further acknowledges that the receipt of the Option is a
voluntary action on the part of the Participant and that the Company is
unwilling to provide the Option to the Participant without including the
restrictions contained in the Plan.

 

(d)                                 The Participant hereby consents to a
deduction from, and set-off against, any amounts owed to the Participant by the
Company or its affiliates from time to time (including, but not limited to,
amounts owed to the Participant as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Company by the Participant
under this Agreement.

 

(e)                                  The Special Forfeiture and Repayments
provisions of this Agreement and the Plan are in addition to, not in lieu of,
any other obligation and/or restriction that the Participant may have with
respect to the Company, whether by operation of law, contract, or otherwise,
including, without limitation, any non-competition and non-solicitation
obligations contained in an employment agreement entered into by and between the
Participant and the Company or any of its affiliates.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan. The grant and exercise of the Option are subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) rights
and obligations with respect to withholding taxes, (ii) the Special Forfeiture
and Repayment provisions of the Plan, (iii) the registration, qualification or
listing of the Shares, (iv) capital or other changes of the Company and
(v) other requirements of applicable law. The Participant has received a copy of
the Plan, a copy of which is attached hereto, has been provided with the
opportunity to read the Plan and is familiar with the terms and provisions
thereof. The Committee shall have the authority to interpret and construe the
Option in accordance with this designation and pursuant to the terms of the
Plan, and its decision shall be binding and conclusive as to any questions
arising hereunder.

 

9.                                      No Employment Rights.  The grant of the
Option shall not confer upon the Participant any right to continue in the employ
of the Company and shall not interfere in any way with the right of the Company
to terminate the Participant’s employment at any time. The right of the Company
to terminate at will the Participant’s employment at any time for any reason is
specifically reserved.

 

10.                               Tax Consequences.  The Participant
acknowledges that the Company has not advised the Participant regarding the
Participant’s income tax liability in connection with the grant or vesting of
the Option. The Participant is not relying on any statements or representations
of the Company or any of its agents in regard to such liability. The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

11.                               Assignment and Transfers.  The rights and
interests of the Participant under this Agreement may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of other than by will or
by the laws of descent and distribution.

 

4

--------------------------------------------------------------------------------


 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and determined
in accordance with the laws of the state of Delaware, without giving effect to
conflicts of laws principles thereof.

 

13.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the
Committee at 1300 Morris Drive, Chesterbrook, PA 19087, and any notice to the
Participant shall be addressed to such Participant at the current address shown
on the payroll of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

14.                               Acknowledgement.  By accepting the terms of
this Agreement, the Participant acknowledges that (i) the Participant may
exercise the November 2012 Option (subject to the terms and conditions of such
option) for up to 100,827 Shares only and (ii) that the November 2012 Option is
invalid with respect to 272,423 Shares and the Participant shall have no right
to receive any Shares or other consideration with respect to such invalid
portion of the November 2012 Option.

 

15.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AGREEMENT WITHIN 60 DAYS OF RECEIPT. IF YOU DO NOT ACCEPT THE TERMS AS
INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE COMMITTEE, TERMINATE AND THE AWARD WILL BE FORFEITED AT MIDNIGHT
ON THE 60TH DAY.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the date of grant.

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

/s/ John G. Chou

 

John G. Chou

 

Executive Vice President and General Counsel

 

Accepted:

 

/s/ Steven H. Collis

 

 

Steven H. Collis

 

 

President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------